Citation Nr: 1509277	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  08-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left popliteal and peroneal nerve palsy, causing numbness to the left foot, resulting from VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION
	
The Veteran had active service from April 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2012, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  The transcript of the hearing has been obtained and associated with the record.

This matter was previously remanded by the Board for further development in February 2014 and November 2014.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Since his July 2004 VA aortobifemoral bypass surgery, the Veteran has developed an additional disability of left popliteal and peroneal nerve palsy, causing numbness to the left foot.

2. The evidence of record demonstrates that the Veteran's left popliteal and peroneal nerve palsy was incurred as a result of VA aortobifemoral bypass surgery in July 2004.

3. The competent evidence shows that the Veteran's left popliteal and peroneal nerve palsy was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.

4. By resolving reasonable doubt in the Veteran's favor, the Veteran is credible with regards to his statements that he was not informed that development of left popliteal and peroneal nerve palsy were potential consequences/complications of the VA aortobifemoral bypass prior to the commencement of this surgery. 

5. The Veteran's additional injury of left popliteal and peroneal nerve palsy were not reasonably foreseeable consequences/complications of the aortobifemoral bypass surgery received from under VA care in July 2004.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation under 38 U.S.C.A. § 1151 for left popliteal and peroneal nerve palsy, causing numbness to the left foot, have been met.  38 U.S.C.A. §§ 1151, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In light of the favorable decision, discussed below, with regards to the claim for compensation under 38 U.S.C.A. § 1151 for left popliteal and peroneal nerve palsy, causing numbness to the left foot, resulting from VA treatment, no further discussion of VCAA notice is required at this time.  This decision represents a full award of benefits sought on appeal.

II. The Merits of the Claim

The Veteran contends that his left popliteal and peroneal nerve palsy may be related to the aortobifemoral bypass surgery performed in July 2004 in connection with his service-connected rheumatic heart disease.  

Governing Rules and Regulations

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, as in this case, a claimant is required to show fault or negligence in medical treatment.  For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after October 1, 1997, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (a)(1); 38 C.F.R. § 3.361 (2014). 

In determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R.               § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that that the veteran has an additional disability or died does not establish causation. 38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment, the expected benefits, reasonably foreseeable associated risks, complications, or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c).  Under 38 C.F.R. § 17.32(d), the informed consent process must be appropriately documented in the medical record.  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that require the use of sedation, anesthesia or narcotic analgesia; are considered to produce significant discomfort to the patient; have a significant risk of complication or morbidity; or require injections of any substance into a joint space or body cavity.  Id. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

As stated in the February 2014 Board remand, the Board noted that the medical evidence of record suggests his left popliteal and peroneal nerve palsy may be related to the aortobifemoral bypass surgery in July 2004.  In that regard, VA treatment records showed that the Veteran was hospitalized in June 2004 for complaints of brief episodes of chest pressure at rest, over the past few weeks, relieved by sublingual nitroglycerin, and a complex left leg syndrome that began as pedal edema three months prior and had progressed to frank resting leg discomfort over the past few weeks.  On June 30, 2004, he underwent a selective coronary angiography of the lower extremity, which revealed angiographically significant coronary artery disease.  Thereafter, he was referred to the vascular surgery clinic for evaluation, and it was noted that he had severe bilateral aortoiliac disease.  On subsequent evaluation, it was noted that the Veteran had severe peripheral vascular disease, especially worse over the last three months with leg swelling and more pain on the left than the right, but that he had a remarkably healthy cardiac status as per a recent catheterization, despite recurrent atypical anginal attacks.  The Veteran continued to complain of severe left leg pain.  In July 2004, he was found to have aortic blockage.  

On July 7, 2004, he underwent an aortobifemoral bypass graft placement, and the pre- and post-operative diagnosis was peripheral artery disease.  He tolerated the procedure well, and at the conclusion of the procedure he had good Doppler signals in both feet (but none on the left pre-operation).  An executed informed consent form is not of record.  On July 13, 2004, the Veteran was evaluated for physical therapy and it was noted that he underwent an aortobifemoral graft with no reported complications, and that there had been improvement of his pre-surgery symptoms.  On July 28, 2004, it was noted that the Veteran continued to experience bilateral lower extremity pain.  He refused to take any cholesterol medications because he attributed his left lower extremity pain to such medication.  He was discharged the next day. 

Furthermore, according to an August 2004 treatment note, a VA neurologist indicated that evaluation of the Veteran showed decreased muscle bulk, power, and pinprick, in the left leg, pointing to a left common peroneal palsy, "possibly from" compression at the left fibular head during the aortofemoral bypass operation.  In a March 2006 treatment record, it was noted that the Veteran complained of left foot weakness, occasional pain, and paresthesias.  He reported that his preoperative symptoms were resolved, but he now had occasional numbness of his left foot and a diagnosis of left peroneal nerve palsy.  In a March 2007 VA vascular surgery clinic record, the Veteran was noted to have a post-operative complication of left peroneal nerve palsy causing numbness to the left foot.  In February 2011, the Veteran was seen for multiple complaints, and his medical history was noted to include left peroneal nerve palsy that may have been secondary to his femoral bypass.

On a VA examination in February 2012, the diagnosis was left external popliteal nerve (common peroneal) paralysis, iatrogenic.  For medical history it was noted that the Veteran reported he developed an acute onset of left ankle/foot dorsiflexion weakness and dorsal foot numbness after an aortofemoral vascular bypass operation on the left lower extremity (for peripheral artery disease), and that the iatrogenic etiology of this condition was later confirmed by VA physicians.  In providing rationale for the opinion rendered, the examiner noted that the evidence includes a report dated in August 2004, in which a neurologist corroborates the iatrogenic etiology of the Veteran's left lower extremity (common peroneal) nerve paralysis. 

The Board stated it appears from the record that there has been competent evidence submitted showing that the Veteran exhibited additional disability (left popliteal and peroneal nerve palsy) after the surgery in July 2004.  However, what was missing from this case was competent medical evidence showing that the proximate cause of this additional disability was either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or an event not reasonably foreseeable.  

Therefore, pursuant to the February 2014 Board remand, the Veteran was afforded a VA examination in March 2014 where upon review of the medical evidence of record, the VA examiner determined the Veteran's left common peroneal nerve palsy was less likely as not caused by or a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA providers.  The VA examiner explained that the decision to perform surgical repair was appropriate as the Veteran had severe arterial occlusive disease on ultrasound and angiogram and as he was symptomatic at rest and without palpable pulses in his left lower extremity.  The Veteran consented to this elective surgery in the presence of family members.

No complications were noted during surgery and the Veteran had palpable pulses in both lower extremities following surgical repair which indicated successful revascularization.

The VA examiner stated that the Veteran developed left common peroneal palsy which became evident after surgery and according to a neurology evaluation, the etiology was unclear was it was either ischemic injury due to severe arterial disease prior to surgery or secondary to the vascular surgery itself.

The examiner further explained that nerve damage is a recognized complication of vascular surgery and while the Veteran's common peroneal nerve palsy may have been due to his surgical procedure, a 50 percent chance, it's occurrence did not indicate carelessness, negligence, lack of proper skill, or error in judgment on the part of his VA providers as the anatomic nerve and vascular structures lie in very close proximity to each other.  Rather, the decision not to perform revascularization surgery, in the setting of severe arterial occlusive disease with resting symptoms and absent pulses would likely have resulted in loss of the limb due to ischemia and gangrene.

In light of the totality of the evidence of record, the Board finds that the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151 for left popliteal and peroneal nerve palsy, causing numbness to the left foot, resulting from VA treatment is granted.

The Board will begin by addressing the first requirement of a 38 U.S.C.A. § 1151 claim - an additional disability.  38 C.F.R. § 3.361(b).

Applying the above facts to the aforementioned law, the Board finds that it is clear the Veteran's left popliteal and peroneal nerve palsy started after his surgery.  Thus, the Board finds that the first requirement of an additional disability has been satisfied.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).

Addressing the question of whether the second requirement of a 38 U.S.C.A. § 1151 claim, an additional disability caused by VA treatment, was present, the neurology evaluation determined it was unclear whether the Veteran's disability was an ischemic injury due to severe arterial disease prior to surgery or whether it was secondary to the vascular surgery itself.  Here, the Board finds that after resolving reasonable doubt in the Veteran's favor, the Veteran's additional disability of left popliteal and peroneal nerve palsy was incurred as a result of VA treatment - namely, the aortobifemoral bypass surgery in July 2004.  

The element of proximate causation is met if the hospital care, medical or surgical treatment, or examination caused the additional disability or death and: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

First, regarding negligence, based on the evidence of record, the Board finds that the Veteran's left popliteal and peroneal nerve palsy was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care.  Id. 

The March 2014 VA medical opinion of record persuasively demonstrate that there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing surgical treatment.  Specifically, the VA examiner concluded that there were no obvious complications during surgery or afterwards and that nerve damage is a recognized complication of vascular surgery.  There are no contrary medical opinions of record, and the Veteran does not assert that VA negligently performed his surgery.  Instead, the Veteran asserts that he was not informed about the potential risks of the surgery.  

Thus, the Board finds that the evidence of record does not establish that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).

Next, regarding whether there was informed consent, the Veteran has specifically argued that he was not properly notified of all of the potential consequences and benefits of the surgery as required under 38 C.F.R. § 17.32(c) and (d); in essence, he argues that VA failed to obtain proper informed consent from him with regards to the potential surgical risks of left popliteal and peroneal nerve palsy, causing numbness to the left foot, was a reasonably foreseeable consequence.  

In this regard, the presumption of regularity presumes that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to the competence of VA examiners).  However, the Court has clarified that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment.  McNair v. Shinseki, 25 Vet. App. 98, 103-04 (2011).  In other words, the presumption of regularity does not apply to generic informed consent forms, where there is a dispute concerning what information a doctor provided to his patient.  Id.  The Court in McNair found that when, as here, there is a dispute concerning what information a doctor provided to his patient, a factual issue is raised regarding whether a generic consent form indicating the patient was advised of the risks of surgery was more probative than the Veteran's lay statements that a specific risk of the surgery was not discussed.  Id.; See Salis v. United States, 522 F. Supp. 989, 1000 (M.D.Pa. 1981) (noting that when there is a general consent form and contrary lay assertions, the issue becomes one of credibility for the trier of fact).  The Court found that this was a factual finding that must be made by the Board in the first instance based on all of the evidence in the record.  Id.; see Roberts v. Shinseki, 23 Vet. App. 416, 423 (2010) (determining that the Board has duty to weigh and analyze all the evidence of record (citing Burger v. Brown, 5 Vet. App. 340, 342 (1993))).

With regards to whether adequate informed consent was received, according to a July 1, 2004, VA treatment record, it was noted that the "risks and benefits of aortobifemoral bypass" were discussed with the Veteran and his daughters.  The Veteran stated he was "amenable to going through with the surgery."  The Board recognizes that the Veteran has asserted that he was not specifically informed of the possible consequences of left popliteal and peroneal nerve palsy prior to his surgery.  Again, the consent form prior to the July 2004 surgery is not of record and there is no indication from the VA treatment record that left popliteal and peroneal nerve palsy, causing foot numbness, was identified to the Veteran as a possible risk of the surgery.  

While the Board acknowledges the July 1, 2004, VA treatment record that the Veteran was informed of the benefits and consequences of the aortobifemoral bypass surgery, the Board must also acknowledge that the specific consequences and benefits discussed in that conversation are not clear. And while the Board further acknowledges the March 2014 VA examiner's stated opinion that nerve damage is a recognized complication of vascular surgery, the fact that such is well known to him and to the physician community-at-large does not necessarily mean that such is well-known knowledge to laypeople, or was specifically communicated to the Veteran in this case.  Insofar as the VA examiner stated that the Veteran was informed of these complications in this case, the generalized statements from the July 1, 2004, VA treatment record were relied upon.  Therefore, as the VA examiner was not privy to the conversation between the Veteran and his VA physician in July 2004, he cannot state with certainty as to the content of that discussion. 

In this regard, the Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the  Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372.  Here, the Board finds that the Veteran is competent to report that he was not informed about the potential surgical risks of left popliteal and peroneal nerve palsy, causing numbness to the left foot, as this involves first-hand knowledge that would have been conveyed directly to him.  The Veteran was aware and engaged in the conversation with his VA physician prior to the July 2004 surgery, and therefore he is competent to testify as to what was, or was not, described.  Id. 

Although the Veteran is competent, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board finds the Veteran's statements to be credible.  As previously stated, it is unclear from the July 2004 VA treatment record whether the discussion of potential risks of the surgery specifically indicated left popliteal and peroneal nerve palsy as possible risks of the surgery.  There is no evidence in the claims file to suggest that left popliteal and peroneal nerve palsy was discussed with the Veteran prior to the July 2004 surgery.
The Veteran has contended that he was not specifically informed of the possible consequences of left popliteal and peroneal nerve palsy, causing numbness to the left foot, prior to his VA surgery.  Thus, with the lack of an executed informed consent form of record documenting the risks explained to the Veteran prior to surgery and his competent statement that he was not informed of these complications prior to his surgery, by resolving reasonable doubt in favor of the Veteran, the Board finds that prior to the July 2004 aortobifemoral bypass surgery, the Veteran was not directly informed by his VA physician about the potential post-surgical risk of left popliteal and peroneal nerve palsy.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

In short, the Board finds that the Veteran was not properly and appropriately informed prior to his VA aortobifemoral bypass surgery in July 2004 of the potential benefits and complications of that procedure, to specifically include development of left popliteal and peroneal nerve palsy, causing numbness to the left foot.  Thus, the Board cannot state with certainty that the Veteran was, in fact, informed of these particular complications and therefore must find the Veteran credible with regard to his statements that he was not informed of these potential complications.

As the Veteran was not informed of the risks of left popliteal and peroneal nerve palsy prior to surgery, even though such consequences may have been well-known complications to the physicians treating the Veteran and may well have been expected consequences of that treatment by those physicians, the nerve damage to the Veteran's left lower extremity is shown to be the result of careless, negligence, lack of proper skill, error in judgment or similar instance of fault on VA's part.  See 38 C.F.R. § 3.361.

Accordingly, the Board finds that the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for left popliteal and peroneal nerve palsy, causing numbness to the left foot, must be allowed in this case.  See 38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361, 17.32 (2014).  In so reaching this conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left popliteal and peroneal nerve palsy, causing numbness to the left foot, resulting from VA treatment, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


